Citation Nr: 1146175	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-10 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Evaluation of PTSD, rated 30 percent disabling prior to March 10, 2010.

2.  Evaluation of PTSD, currently rated 70 percent disabling from March 10, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel





INTRODUCTION

The Veteran served on active duty from July 1952 to June 1975.

This case initially came before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In that decision, the RO granted entitlement to service connection for PTSD and assigned a 30 percent rating.

In June 2010, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development, specifically, a new VA examination as to the severity of the Veteran's PTSD.  As shown below, the RO/AMC complied with the Board's remand instructions by affording the Veteran an adequate VA examination.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In December 2010, the AMC increased the rating for the Veteran's PTSD to 70 percent, effective March 10, 2010, creating a staged rating as indicated on the title page and discussed below.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to and from March 10, 2010, the symptoms of the Veteran's PTSD most nearly approximated occupational and social impairment with deficiencies in most areas.

2.  The symptoms of the Veteran's PTSD have not approximated total occupational and social impairment throughout the appeal period.




CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD have been met prior to March 10, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a rating higher than 70 percent have not been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As noted above, the Veteran's claim for a higher rating for PTSD arose from the Veteran's disagreement with rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The Social Security Administration (SSA) indicated that it did not have any medical records pertaining to the Veteran.  See 38 C.F.R. § 3.159(c)(2) (VA not required to make follow-up request for Federal records where custodian does not have records).  

The Veteran was also afforded April 2008 and July 2010 psychiatric examinations.  As shown below, these examinations were adequate because, notwithstanding the April 2008 VA examiner's lack of claims file review, the examinations were based on consideration of the Veteran's prior medical history and described his PTSD in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The case is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial ratings for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform 70 percent rating.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  However, all psychiatric disabilities are evaluated under a general rating formula for mental disorders. Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A disability rating of 70 percent is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A schedular rating of 100 percent is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The GAF (Global Assessment of Functioning) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

GAF scores between 31 and 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

GAF scores between 41 and 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores between 51 and 60 reflect moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, contacts with peers or co- workers).

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95. The Board must assess the credibility and weigh of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

In this case, the symptoms of the Veteran's PTSD have most nearly approximated occupational and social impairment with deficiencies in most areas.  On the April 2008 VA examination, while the Veteran did not have symptoms listed in the criteria for a 70 percent rating on mental status examination, the VA examiner noted that the Veteran described a consistent pattern of conflicted relations and poor interpersonal skills resulting in significant impairment with both social and occupational functioning.  Moreover, in a November 2008 letter, the Veteran's primary care physician, who had treated the Veteran for the prior 10 years, noted that during his most recent, November 2008 meeting with the Veteran, this was the most profoundly the Veteran had been affected by his PTSD and he was experiencing more difficulty sleeping due to nightmare, having relationship problems, mood problems, and continued to have social problems such as difficulty working at a job with others.  The statements of the April 2008 VA examiner and the Veteran's primary care physician thus reflect that the symptoms of the Veteran's PTSD more nearly approximate the occupational and social impairment with deficiencies described in the criteria for a 70 percent rating than the lesser overall impairment described in the criteria for 30 and 50 percent ratings.  Furthermore, we note that the 2010 examiner established that the GAF was 48 in 2007 and 45 in 2010, essentially a similar degree of impairment.  Consequently, a 70 percent rating is warranted prior to March 10, 2010.

A rating higher than 70 percent is not, however, warranted either prior to or from March 10, 2010.  The April 2008 VA examiner noted that the Veteran's symptoms decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  Similarly, the Veteran's primary care physician indicated in November 2008 that he difficulty working at a job with others and relationship problems, reflecting occupational and social impairment that was less than and did not approximate total impairment.

Moreover, in a March 10, 2010 letter, a social worker indicated that the Veteran had an inability to work with others, but that the Veteran described reduced reliability in work situations.  On the July 2010 VA examination, the Veteran indicated that he continued to work as a magician and escape artist with 20 shows scheduled for the summer, although he had retired from full time work in 1975 because he was eligible due to age or duration of work.  The Veteran also stated that he lived with his fiancé and they got along well, with brief arguments 3-4 times per week.  Consequently, the Veteran's occupational and social impairment was less than total from March 10, 2010 as well as prior to that date.

The Board notes that the Veteran was granted a total disability rating based on individual unemployability (TDIU) in November 2011, based on a November 2011 opinion of the psychologist who performed the July 2010 VA examination, who found that the Veteran's PTSD symptoms constituted significant barriers for most forms of gainful employment.  However, the criteria for establishing a TDIU differ from those for establishing a 100 percent rating for PTSD.  Compare 38 C.F.R. § 4.16(a) (2011) ("unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities") with 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, 100 percent Criteria ("total occupational and social impairment").  The above evidence reflects that the Veteran's occupational and social impairment does not more nearly approximate total impairment, as he is able to work and socialize to some degree.  This conclusion is supported by the GAF scores the Veteran has received throughout the appeal period.  In her March 2010 psychological assessment report, the social worker indicated that the Veteran's GAF score in 2007 was 48, and that it was 45 at the time of the March 2010 assessment.  On the April 2008 VA examination, the GAF score was 57 and on the July 2010 VA examination the GAF score was 45.  These GAF scores are consistent with the Veteran's serious symptoms causing occupational and social impairment with deficiencies in most areas, but not the neglect of family and inability to work indicated by GAF scores between 31-40.  Consequently, a rating higher than 70 percent is not warranted throughout the appeal period.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  The Board's analysis above reflects that the symptoms, effects, and overall disability picture from the Veteran's PTSD is contemplated by the 70 percent rating, which takes account of both the individual symptoms and the overall impairment caused by the PTSD. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Therefore, referral for consideration of an extraschedular rating for PTSD is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's PTSD symptoms have most nearly approximated the criteria for a 70 percent rating throughout the appeal period.  Consequently, the claim for a higher rating must be granted to the extent of increasing the rating for PTSD to 70 percent prior to March 10, 2010 and denying any higher rating throughout the appeal period.  As this result is warranted by the preponderance of the evidence, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

A rating of 70 percent is granted for PTSD prior to March 10, 2010.

A rating higher than 70 percent for PTSD is denied for any stage of the appeal period.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


